UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6721


THOMAS A. NORDBROK,

                Plaintiff - Appellant,

          v.

DEPT. OF CORRECTIONS, Powhatan R&CC; DILLMAN, Warden; EPPS,
Capt.; SRGNT BYNUM, Srgnt.; THE OFFICER ON DUTY, C/O,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:14-cv-00533-AWA-DEM)


Submitted:   October 20, 2015             Decided:   October 26, 2015


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Nordbrok, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas      A.   Nordbrok   appeals   the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice

for failure to comply with a court order.                Rule 41(b) of the

Federal Rules of Civil Procedure permits a district court to

dismiss an action based on a plaintiff’s failure to comply with

any order. Where a litigant has ignored a district court’s express

warning   that    noncompliance    will    result   in    dismissal,    it   is

appropriate for the court to dismiss the case.               See Ballard v.

Carlson, 882 F.2d 93, 95–96 (4th Cir. 1989).             Based on our review

of the record in this case, we find no reversible error. We

therefore affirm the district court’s order.         Nordbrok v. Dep’t of

Corr., No. 2:14-cv-00533-AWA-DEM (E.D. Va. Apr. 20, 2015).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2